Citation Nr: 0421745	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-03 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include  schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from October 1976 until April 
1977.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an August 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Chicago, Illinois.


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
a current diagnosis of schizophrenia or any other acquired 
psychiatric disability.


CONCLUSION OF LAW

An acquired psychiatric disability, to include schizophrenia, 
was not incurred in or aggravated by active service, nor may 
schizophrenia be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA). This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims. First, the VA has a duty to notify the 
appellant of all information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform the 
appellant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the appellant provide any evidence in his possession 
that pertains to the claim.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103A.



Notice

The Board notes that a VA letter issued in June 2002 apprised 
the appellant of the information and evidence necessary to 
substantiate his psychiatric disability service connection 
claim, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also advised to send 
any pertinent evidence in his possession to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  Here, such notice 
in June 2002 did precede the initial unfavorable rating 
action in August 2002. 

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, including Medical Board 
proceedings dated in 1977.  Additionally, the claims folder 
contains reports of VA post service treatment, including 
treatment records associated with VA hospitalizations from 
February 2002 to March 2002 and from April 2002 to August 
2002.  Also associated with the claims file is a March 2003 
VA examination report.  Additionally, the veteran's 
statements in support of his claim are affiliated with the 
claims file.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes. 38 C.F.R. § 3.303(c), 4.9 
(2001).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996) and 
cases cited therein.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumption of soundness/ aggravation

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

Factual background

The veteran's enlistment examination in June 1976 revealed no 
psychiatric abnormality.  No psychiatric complaints were 
raised in the report of medical history completed at that 
time.  

During service, in October 1976, the veteran was treated for 
complaints of headaches and nervousness.   The veteran was 
nervous and agitated.  He was having difficulty communicating 
and comprehending simple questions.  He threatened violence.  
He was diagnosed with severe situational anxiety reaction and 
tension headaches.  

A pre-training examination in October 1976 was normal.  No 
psychiatric complaints were made in an accompanying report of 
medical history.

A January 1977 treatment record revealed that the veteran was 
having problems adjusting to a small ship environment.  The 
closeness of the quarters made him feel nervous.  He 
displayed a mild anxiety state.  The diagnosis was anxiety 
reaction/situational adjustment disorder.  Later that day, he 
was diagnosed with inadequate personality disorder.  It was 
noted that such defect was not secondary to any disease or 
injury incurred in service and existed prior to entrance into 
the Coast Guard.  It was further noted that the veteran's 
condition was not ratable as a disability under the standard 
schedule for rating disabilities in use by VA.  It was 
recommended that the veteran be found not fit for duty.  

In February 1977, the recommendation for discharge was 
disapproved.  Instead, the veteran received supportive 
individual psychotherapy.  He was also on medication for his 
condition.  

A March 1977 treatment note indicated that the veteran 
remained unable to cope with life on the ship.  A discharge 
was again recommended.  

The Medical Board in March 1977 concluded that the veteran, 
with his inadequate personality disorder, was just not able 
to function effectively in the service.  It was noted that 
attempts at rehabilitation had failed.  An administrative 
discharge was recommended and the veteran separated in April 
1977.

Following service, the veteran was admitted at a VA facility 
in February 2002 for alcohol and cocaine dependence, as well 
as for a diagnosis of personality disorder not otherwise 
specified.  Treatment reports reveal that care focused on 
substance abuse.  No psychiatric symptomatology was noted.  

Additional VA records dated throughout 2002 reveal further 
treatment for substance abuse.  An April 2002 report 
indicated that the veteran's paranoia and suspiciousness were 
attributable to substance abuse.  An August 2002 report noted 
that the veteran felt guilt and anger over the suicide death 
of his girlfriend.  That event occurred during the veteran's 
addiction.

In a September 2002 VA outpatient record, the veteran spoke 
of his trauma in the military.  The veteran stated that, 
during service, he was arrested without a warrant and was 
forcibly picked up at a church.  He was humiliated by the 
experience and harbored a deep hatred for many years 
afterward.  

In March 2003, the veteran was examined by VA.  The veteran 
related a story that, while in service, he was suffering from 
a headache.  He was in church, and the chaplain recommended 
that he visit the infirmary.  The veteran arrived at the 
infirmary without a permission slip and was told that he was 
technically AWOL as a result.  The veteran's Lieutenant 
learned of this and demanded that the veteran perform 50 
push-ups if he wanted his aspirin.  The veteran responded by 
stating that the infirmary clerk could "keep his aspirin."  
The veteran returned to the chapel and military police soon 
arrived to pick him up.  He resisted arrest, using a flagpole 
with a sharp edge to hold back the police.  The chaplain 
rescued the veteran from disciplinary action by sending him 
to the infirmary.  While hospitalized, the veteran expressed 
a desire to make the lieutenant "pay."  The veteran then 
returned to boot camp.

The veteran reported his belief that his Lieutenant in the 
military caused his mental health and substance abuse 
problems.  Upon interview, the veteran expressed his 
continued desire to get even with the Lieutenant that " 
ruined (his) life."  

Following a review of the claims file, the VA examiner in 
March 2003 found that, rather than an inadequate personality, 
the veteran actually had an antisocial personality disorder.  
The veteran did not exhibit symptoms of any other mental 
disorder.  

The VA examiner commented that personality disorders are 
theorized to develop early in life and are not treatable 
mental disorders.  The examiner found no reason to believe 
that the veteran's antisocial personality disorder and 
substance abuse was attributable to or was aggravated by 
active service.

Analysis

The veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder, to include schizophrenia.  

It is noted that, upon entry to service, physical examination 
did not reveal any psychiatric disorder.  Again, a veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Thus, the veteran here 
is entitled to the presumption of psychiatric soundness upon 
entry into service.  Moreover, because the claims file fails 
to contain clear and unmistakable evidence to the contrary, 
the presumption is not rebutted here.  Id.

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, the evidence of record fails to indicate 
a diagnosis of schizophrenia, past or current.  The evidence 
similarly fails to demonstrate a diagnosis of any other 
acquired psychiatric disorder.   

In this case, an award of service connection is not 
justified.  The Board finds support for this conclusion in a 
decision of the United States Court of Appeals for Veterans 
Claims, which interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Board acknowledges that the claims file reveals a current 
diagnosis of antisocial personality disorder.  Moreover, the 
service medical records showed earlier impressions of 
inadequate personality and situational anxiety reaction.  
However, these assessments all fundamentally relate to a 
personality defect.   As previously noted, congenital or 
developmental defects such as personality disorders are not 
disabilities diseases or injuries within the meaning of the 
applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9 
(2002). 

In summary, inasmuch as the veteran has no current diagnosed 
mental condition, other than a personality disorder for which 
VA disability compensation is unavailable, the preponderance 
of the evidence is against the veteran's claim and service 
connection is not warranted.  See Rabideau and Chelte, both 
supra.   See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claim of service connection for an 
acquired psychiatric disorder, to include schizophrenia, 
fails.  The benefit sought on appeal is denied.  
 

ORDER


Service connection for an acquired psychiatric disability, to 
include schizophrenia, is denied. 




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



